
	

113 HR 1260 IH: San Juan County Federal Land Conveyance Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1260
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Ben Ray Luján of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to convey
		  certain Federal land in San Juan County, New Mexico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Juan County Federal Land
			 Conveyance Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately
			 19 acres of Federal land generally depicted as Lands Authorized for
			 Conveyance on the map.
			(2)LandownerThe
			 term landowner means the plaintiffs in the case styled Blancett v.
			 United States Department of the Interior, et al., No. 10–cv–00254–JAP–KBM,
			 United States District Court for the District of New Mexico.
			(3)MapThe
			 term map means the map entitled San Juan County Land
			 Conveyance and dated June 20, 2012.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of New Mexico.
			3.Conveyance of
			 certain Federal land in San Juan County, New Mexico
			(a)In
			 generalOn request of the landowner, the Secretary shall, under
			 such terms and conditions as the Secretary may prescribe, convey to the
			 landowner all right, title, and interest of the United States in and to any
			 portion of the Federal land (including any improvements or appurtenances to the
			 Federal land) by sale.
			(b)Survey;
			 administrative costs
				(1)SurveyThe
			 exact acreage and legal description of the Federal land to be conveyed under
			 subsection (a) shall be determined by a survey approved by the
			 Secretary.
				(2)CostsThe
			 administrative costs associated with the conveyance shall be paid by the
			 landowner.
				(c)Consideration
				(1)In
			 generalAs consideration for the conveyance of the Federal land
			 under subsection (a), the landowner shall pay to the Secretary an amount equal
			 to the fair market value of the Federal land conveyed, as determined under
			 paragraph (2).
				(2)AppraisalThe
			 fair market value of any Federal land that is conveyed under subsection (a)
			 shall be determined by an appraisal acceptable to the Secretary that is
			 performed in accordance with—
					(A)the Uniform
			 Appraisal Standards for Federal Land Acquisitions;
					(B)the Uniform
			 Standards of Professional Appraisal Practice; and
					(C)any other
			 applicable law (including regulations).
					(d)Disposition and
			 use of proceeds
				(1)Disposition of
			 proceedsThe Secretary shall deposit the proceeds of any
			 conveyance of Federal land under subsection (a) in a special account in the
			 Treasury for use in accordance with paragraph (2).
				(2)Use of
			 proceedsAmounts deposited under paragraph (1) shall be available
			 to the Secretary, without further appropriation and until expended, for the
			 acquisition of land or interests in land from willing sellers in the State for
			 resource protection that is consistent with the purposes for which the Bald
			 Eagle Area of Critical Environmental Concern in the State was
			 established.
				(e)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions for a conveyance under subsection (a) as the Secretary
			 determines to be appropriate to protect the interests of the United
			 States.
			
